              Case 8:20-bk-03041-CPM          Doc 42    Filed 10/21/20     Page 1 of 2




                                        ORDERED.
         Dated: October 20, 2020




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

In re:                                                        Case No.: 8:20-bk-03041-CPM
                                                              Chapter 7
Daniel Charles Driussi
Heather Renee Driussi

DEBTORS.                        /

                               ORDER APPROVING APPLICATION
                              FOR COMPENSATION FOR REALTOR

          This matter came before the Court, upon the Chapter 7 Trustee’s Application for
Compensation for Realtor (Application, Doc. No. 37) wherein the Trustee requests that the Court
award fees to BK Global Real Estate Services and McCoy Anderson of Gator Homes Realty
(“Listing Agent”) in the amount of: $ 14,500.00 or 6 % of the base sale price from the proposed
sale of the property located at 632 Northwest 230th Way, Newberry, FL 32669. The Application
was served upon all interested parties with the Local Rule 2002-4 negative notice legend informing
the parties of their opportunity to respond within 21 days of the date of service; no party filed a
response within the time permitted; and the Court therefore considers the Application unopposed.
Accordingly, it is:
          ORDERED
          The Application is approved and the Trustee is authorized to
          1. Pay to Listing Agent fees in the total amount of up to $ 14,500.00 or 6 % of the base
              sale price from the proposed sale of the property located at 632 Northwest 230th
              Way, Newberry, FL 32669.
           Case 8:20-bk-03041-CPM          Doc 42     Filed 10/21/20     Page 2 of 2




       2. Any sharing of the fees by Listing Agent with a cooperating agent does not violate
           this Order.
       3. Such fees to be paid at closing without further Order from the Court.


Richard M. Dauval, Esq., is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of the order.
